DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities: claim 3, line 2, "the", first occurrence, should be changed to --a--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koziol et al. (2014/0231118).
Koziol et al. discloses a coated carbon nanotube electric wire comprising a carbon nanotube wire including one or more carbon nanotube aggregates configured of a plurality of carbon nanotubes; and an insulating coating layer with which the carbon nanotube wire is coated, wherein the insulating coating layer is configured of a material with a refractive index nD of between 1.45 and 1.70 (re claims 1 and 4).  Specifically, application's specification, [0054] of application's publication, discloses polyethylene having nD = 1.53, and the coating layer of Koziol et al. is configured of polyethylene.  
 	Koziol et al. also discloses a proportion of a sectional area of the insulating coating layer in a radial direction with respect to a sectional area of the carbon nanotube wire in the radial direction is greater than 0.05 (paragraph [0071], wire diameter = 10 µm => wire sectional area = 78.5 µm2, [0092] coating layer thickness = .25 µm => coating layer diameter = 10 + .25 + .25 = 10.50 µm => coating layer sectional area = 86.6 µm2;  accordingly the proportion of coating layer sectional area/wire sectional area = 86.6/78.5 = 1.10) (re claims 2 and 3); the material configuring the insulating layer is a thermoplastic resin (re claim 5); sectional area of the insulating layer in a radial direction is between 0.003 mm2 and 40 mm2 (re claim 6); and sectional area of the carbon nanotube wire in a radial direction is between 0.0005 mm2 and 80 mm2 (re claim 7).

Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (2014/0099852).
 	Guo et al. discloses a coated carbon nanotube electric wire comprising a carbon nanotube wire including one or more carbon nanotube aggregates configured of a plurality of carbon nanotubes; and an insulating coating layer with which the carbon nanotube wire is coated, wherein the insulating coating layer is configured of a material with a refractive index nD of equal to or greater than 1.45 ([0049], aluminum oxide which has a refractive index nD of 1.65, see US 2015/0014029, [0068]).
 	Guo et al. also discloses a q value as claimed in claim 13.  Specifically, as disclosed in the applicant's specification (see application's publication, [0044]), the q value is related to the diameter of the carbon nanotube/carbon nanotube wire.  Paragraphs [0034]-[0035] of the application's specification disclose that the carbon nanotube wire/aggregate have a diameter from 0.1 mm to 15 mm and from 20 nm to 1000 nm respectively.  Likewise, Guo et al. ([0029] and [0032]) discloses the carbon nanotube wire/aggregate having a diameter of 0.25 mm and 0.5 nm to 100 µm respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Koziol et al. in view of Niwada et al. (JP 2011-108492).
 	Niwada et al. discloses a coated electric wire comprising an insulating coating layer (7) having a thickness deviation rate of between 30% and 95% (machine English translation, [0036], 90%).  It would have been obvious to one skilled in the art to provide the insulating coating layer of Koziol et al. with a thickness deviation rate of between 30% and 95% as taught by Niwada et al. to meet the specific use of the resulting wire.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. in view of Wakamatsu et al. (2020/0043630).
 	Claims 10 and 11 additionally recite the thickness deviation rate of the insulating layer being between 50% and 65%.  Wakamatsu et al. discloses an electric wire comprising an insulating coating layer (2) having a thickness deviation rate of between 50% and 65% (Table 1, min. thickness = 0.33 mm, max. thickness = 0.6 mm => (0.33/0.6)x100 = 55%.  It would have been obvious to one skilled in the art to modify the insulating layer of Guo et al. to have the thickness deviation rate as taught by Wakamatsu et al. to meet the specific use of the resulting wire.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. in view of Dumee et al. (NPL, Characterization of Carbon Nanotube Webs and Yarns).
 	Dumee et al. discloses a carbon nanotube wire (yarn) having angle as claimed in claim 12 (Figs 3-5).  It would have been obvious to one skilled in the art to apply the teachings of Dumee et al. in the carbon nanotube wire of Guo et al. to meet the required physical and electrical properties of the same.

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAU N NGUYEN/Primary Examiner, Art Unit 2847